Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                 inquiry must be shown.      Strickland v. Washington, 466 U.S. 668, 697
                 (1984). We give deference to the court's factual findings if supported by
                 substantial evidence and not clearly erroneous but review the court's
                 application of the law to those facts de novo. Lader v. Warden, 121 Nev.
                 682, 686, 120 P.3d 1164, 1166 (2005). An evidentiary hearing is required
                 if the petitioner presents claims supported by specific facts that are not
                 belied the record, which if true, would entitle the petitioner to relief. See
                 Hargrove v. State, 100 Nev. 498, 686 P.2d 222 (1984).
                             Appellant argues that trial counsel was ineffective for failing
                 to obtain independent DNA testing of the evidence in light of the
                 subsequent firing of the technician who processed the evidence in his case.
                 Appellant fails to demonstrate that his trial counsel was ineffective in
                 regards to the DNA testing. Trial counsel could not have challenged the
                 results of the DNA testing before the plea based upon the firing of the
                 technician approximately one year after the conviction. And appellant
                 fails to demonstrate that trial counsel should otherwise have had reason
                 to independently test the DNA evidence. Appellant further fails to
                 demonstrate by a reasonable probability that he would not have entered a
                 plea and would have gone to trial absent trial counsel's failure to seek
                 independent testing of the DNA test results in light of the benefit he
                 received by entry of his plea and the evidence against him, including his
                 own confession and the victim's testimony at the grand jury proceedings,
                 which included her identification of appellant in a photograph. Therefore,
                 the district court did not err in denying this claim without conducting an
                 evidentiary hearing.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                             Next, appellant argues that the district court erred in
                 permitting the State to retest the sample when the district court granted
                 his motion for independent DNA testing. We conclude that appellant fails
                 to demonstrate any error. First, the district court did not grant his motion
                 for independent testing, but rather requested further proceedings on the
                 motion to delve into the chronology of events and the involvement of the
                 fired technician in this case. Second, an independent review was
                 undertaken. At a subsequent hearing, an affidavit from the Director of
                 Laboratory Services for the Las Vegas Metropolitan Police Department
                 was presented averring that the "DNA case file for [the instant case] was
                 independently reviewed by an external, unbiased third party entity and
                 the DNA results previously rendered by [the former technician] were
                 found to be supported by the data and case notes generated at the time of
                 the original testing." In light of appellant's failure to demonstrate that his
                 trial counsel was ineffective as set forth above, without any consideration
                 of the subsequent affidavit, appellant fails to demonstrate any error in
                 regards to his motion. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                      J.
                                                     Hardesty



                                                     Douglas
                                                               ga°                    J.



                                                                                      J.
                                                     Cherry 1124(

SUPREME COUFC1
        OF
     NEVADA
                                                        3
(0) 1947A
                cc: Hon. Rob Bare, District Judge
                     Christopher R. Oram
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A